Citation Nr: 9917564	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  95-00 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a skin disorder 
secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1968 to 
January 1970.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a March 1994 rating decision of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDINGS OF FACT

1.  The appellant served in the Republic of Vietnam in the 
Vietnam Era.

2.  There is no competent evidence of record indicating that 
the appellant's skin disorder has been diagnosed as one shown 
to be attributable to Agent Orange exposure.

3.  Competent evidence attributing atopic dermatitis or 
amyloid mycosis to Agent Orange exposure has not been 
presented.


CONCLUSION OF LAW

The claim for service connection for a skin disorder 
secondary to Agent Orange exposure is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is entitlement to service 
connection for a skin disorder related to exposure to Agent 
Orange in service.  Service connection for a skin condition 
was denied in August 1982.  The RO found that a skin 
condition observed in service was acute, transitory and 
without residuals and without relationship to a skin 
condition found approximately 6 years after service.  The 
rating decision was not appealed.  In October 1984, the 
appellant filed a claim for service connection for a skin 
condition and was notified in December 1984 that the August 
1982 rating decision was final.  

The appellant petitioned to reopen the claim for service 
connection for a skin rash in October 1989 and subsequently 
submitted medical records pertaining to treatment for a 
dermatological condition.  In May 1990, the RO declined to 
reopen the claim on the basis the appellant had failed to 
present new and material evidence.  That decision was not 
appealed and became final.

In October 1990, the appellant filed a claim for service 
connection for a, "rash (Agent Orange)."  The Board agrees 
with the RO that this was a new claim, as service connection 
for a skin rash or skin condition had been previously 
considered only on the basis of direct service connection and 
not as related to Agent Orange exposure.  In view of the 
prior final denial, our jurisdiction is limited to the Agent 
Orange claim.  In December 1997, the Board remanded the 
appeal for additional action.

With respect to veterans exposed to Agent Orange during 
service in Vietnam, 38 C.F.R. § 3.309(e) provides that 
diseases covered by the statute be service-connected even if 
there is no record of the disease in service, provided that 
all requirements under 38 C.F.R. § 3.307(a)(6)(1998) are met, 
and no affirmative evidence to rebut service incurrence is 
presented.

In pertinent part, 38 C.F.R. § 3.309(e) (1998) provides for 
presumptive service connection for chloracne and other 
acneform diseases consistent with chloracne.  Presumptive 
service connection is not available for atopic dermatitis or 
macular amyloidosis.  In regard to any assertion that the 
veteran has chloracne, there is no competent evidence that he 
has chloracne.

A veteran who, during active service in the Republic of 
Vietnam during the Vietnam era diagnosed with a disease 
listed at 38 C.F.R. § 3.309(e) shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  38 
C.F.R. § 3.307(a)(6)(iii) (1998).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039, 1040 (1994).  Therefore, the 
Board must examine whether a well grounded claim for direct 
service connection has been submitted.

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

When there is no evidence that the appellant has developed an 
enumerated disease, the Board may not presume Agent Orange 
exposure.  In order to well ground the claim for direct 
service connection, the appellant must submit evidence of 
exposure to Agent Orange during service in addition to 
satisfying the Caluza elements, those being competent 
evidence of a current disability with a link to service.  
McCartt v. West, 12 Vet. App. 164 (1999).

The appellant has contended that his skin rash is related to 
exposure to Agent Orange in service.  The appellant testified 
before the Board in November 1996.  A skin rash began during 
his service in the Republic of Vietnam in 1968.  He was 
treated in service for jungle rash on his legs and groin.  
The rash itched a lot, he scratched it and it would become 
infected.  In about 1970 a rash began appearing on his neck 
and on his back.  It resembled the inservice rash as it also 
itched.  He believed it was due to his exposure to Agent 
Orange in Vietnam because he never had a skin condition 
before he went into service.  He was first treated about a 
year after service and had been treated on and off ever since 
then.  He still experienced problems with his skin.  If he 
did not keep lotion on it, his skin would tighten up and 
itch.

The appellant's wife testified at the hearing.  She knew him 
before service and he always had a beautiful complexion.  His 
skin was always clear.  When he got out of service, she 
noticed him doing a lot of scratching.  He told her at the 
time it was jungle rash.  She and their son also have 
problems with acne.

The appellant submitted statements from his sister and his 
parents.  In summary, these parties contended that prior to 
service the appellant did not have any skin conditions.  
After service, they noticed and he complained of a skin 
disability.

The appellant's skin was normal at the time of his induction 
examination in February 1967.  He denied a history of skin 
disease.  In August 1968, he was diagnosed with tinea 
corporis and by September 1968 it was reported to be on the 
back, feet, neck and groin and was drying out.  Infectious 
eczematoid dermatitis, dermatomycosis, and pyoderma in the 
groin with inguinal adenopathy were noted in September 1968.  
In October 1968, it was markedly improved and by October 11, 
1968 there was no evidence of active infection.  His skin was 
normal at the time of his separation examination in November 
1969 and he reported no history of or current skin disease.

In February 1976 VA Medical Center records he complained of 
an itchy rash on his neck and the anterior portion of his 
right elbow that he had for 5-6 years.  On examination, a dry 
scaly rash was evident.  Later in February he reported 
noticing an itchy rash on his arm for 6 years which then 
developed on his face and neck.  On examination he had scaly, 
pigmented plaques on his forehead, the right side of his neck 
and near each elbow.  Contact dermatitis of questionable 
etiology was diagnosed.

In November 1976 there was a rash.  Asteatosis was diagnosed 
with questionable contact or photocontact etiology.  A patch 
test was essentially negative.  In February 1977 he continued 
to itch primarily on his face and neck.  Atopic dermatitis 
was diagnosed with a rule-out etiology involving 
photocontact.  A subsequent photopatch was negative and the 
diagnosis was revised to probable atopic dermatitis with a 
rule-out diagnosis of atypical cutaneous lupus.  In March 
1977 the appellant reported that the rash was less 
hyperpigmented, less scaly and less pruritic than previously.  
The biopsy results did not suggest lupus erythematosus.  
Atopic dermatitis was diagnosed.  

In February 1978 VA Medical Center notes, the appellant 
complained of a rash.  The impression was tinea versicolor.  
In May 1981, he was followed for atopic dermatitis.  He had 
hyperpigmentation on his face with some scaling and pruritus.  
The VA conducted an Agent Orange examination in April 1981.  
The appellant reported seeing planes spraying in the area 
where he was out in the open.  He had no ill effects at the 
time.  In 1971 he developed a rash on his face, neck and 
trunk that is still present.  On examination there was red-
blue pigmentation on his forehead.  A butterfly rash was 
present over his face.  He had a fine papular rash on his 
neck and upper trunk.  In June 1981 he had atopic dermatitis 
of his face, neck and trunk.

In October 1989 he reported a rash especially on his neck.  A 
dry rash was noted.  In March 1990, he complained of an itchy 
rash on his arms and neck.  He reported scratching it so much 
that it bled.  There was dry, thickened skin where the rash 
was.  In July 1990, atopic dermatitis was diagnosed.

A VA examination was conducted in February 1997.  The 
appellant reported itching, bleeding and tightening of the 
skin of his neck and upper back.  He reported having "jungle 
rot" in service but noted this type of eruption shortly 
after leaving service.  On physical examination there were 
hyperpigmented, excoriated patches on both sides of his neck 
and on his upper and mid-back.  In the mid-back there were 
hyperpigmented papules with some follicular predominance.  A 
punch biopsy was performed.  The examiner considered lichen 
simplex chronicus versus cutaneous mucinosis as possible 
diagnoses.  The examiner was unable to determine any 
affiliation with military activity.  The biopsy revealed 
evidence suggestive of macular amyloidosis.  In a January 
1998 addendum to the VA examination, the examiner indicated 
that macular amyloidosis was not related to Agent Orange 
exposure.

Presumptive Service Connection

The appellant has never been diagnosed with a disease 
entitled to presumptive service connection under the 
provisions of 38 C.F.R. §§ 3.307; 3.309 (1998).  Therefore a 
presumption is not established for these conditions.  There 
is no presumptive basis for the Board to associate tinea 
corporis, tinea versicolor, excematoid dermatitis, pyoderma, 
atopic dermatitis, macular amyloidosis or any other 
identified skin condition of this appellant with exposure to 
Agent Orange.  There is no competent medical opinion that 
describes the appellant's skin disorder as being chloracne or 
acneform.  Consequently, the regulations do not provide a 
basis for connecting any of the skin disorders of record with 
exposure to Agent Orange during service.


Direct Service Connection

The appellant is obligated to submit a well-grounded claim.  
This includes competent evidence of Agent Orange exposure in 
service, a current disability and competent evidence linking 
the disability to Agent Orange exposure.

As to Agent Orange exposure in service, the Board notes that 
the appellant had service in the Republic of Vietnam and that 
he reported seeing planes spraying what he believed to be 
Agent Orange.  The Board finds that this evidence is 
sufficient to warrant a finding of Agent Orange exposure in 
service.

Competent evidence of a current disability is of record.  The 
results of a biopsy in February 1997 revealed a current 
diagnosis of amyloid mycosis.  Atopic dermatitis was 
diagnosed as recently as 1990.  Other skin conditions have 
been diagnosed since service.

However, competent evidence that attributes atopic 
dermatitis, amyloid mycosis or other post-service diagnosis 
to Agent Orange exposure has not been presented.  In the 
medical records from the time of service to the addendum 
supplied in 1998, no competent examiner has linked any of the 
diagnosed skin diseases to Agent Orange exposure in service.  
The examiner in January 1998 reported that amyloid mycosis 
had not been established as being linked to Agent Orange 
exposure.  

The record is devoid of any medical evidence suggesting a 
nexus between the appellant's post-service diagnoses and 
Agent Orange exposure or any other factor related to service.  
Rather, medical evidence states that the etiology of the 
appellant's skin condition is not related to Agent Orange 
exposure.

The appellant and his family have stated that the 
appellant's skin condition did not arise until service and 
that it is related to Agent Orange exposure.  Lay testimony 
is competent only when it regards features or symptoms of 
injury or illness, but may not be relied upon for 
establishing a medical diagnosis, be that a current 
diagnosis or one linking a current disability to service.  
Layno v. Brown, 6 Vet. App. 465. 469-70 (1994).  The only 
issue before the Board is whether a current skin disability 
is related to Agent Orange exposure in Vietnam.  
Accordingly, as lay persons, they are not competent to offer 
medical opinions as to the etiology of the appellant's 
amyloid mycosis, atopic dermatitis or other diagnosed skin 
disorders and any relationship they might have to Agent 
Orange exposure.  Ruiz v. Gober, 10 Vet. App. 352, 356 
(1997); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Lacking a competent opinion that links any current skin 
disorder to Agent Orange exposure, the claim is not well 
grounded. 

The Board acknowledges that it has decided the present appeal 
as to these issues on a different legal basis than the RO 
did.  When the Board addresses in a decision a question that 
has not been addressed by the RO, it must be considered 
whether the claimant has been given adequate notice and 
opportunity to respond and, if not, whether the claimant will 
be prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  However, the Board concludes that the appellant has 
not been prejudiced by the decision herein.  The Board has 
considered the same law and regulations.  The Board merely 
concludes that the appellant did not meet the initial 
threshold evidentiary requirements of a well-grounded claim 
under the standards set forth in Caluza.  The result is the 
same.

When the veteran has not met this burden, VA has no further 
duty to assist him in developing facts pertinent to his 
claim, including no duty to provide him with another medical 
examination.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  Although when a claim is not well grounded VA does 
not have a statutory duty to assist a claimant in developing 
facts pertinent to the claim, VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his or her application.  This obligation depends on 
the particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim. Robinette v. Brown, 
8 Vet. App. 69 (1995).  Here, the VA fulfilled its obligation 
under section 5103(a) in the Statement of the Case and 
Supplemental Statements of the Case.  Furthermore, in the 
hearing before the Board, the appellant and his 
representative were advised of the need for medical evidence 
that would support his claim.  The file was held open for 30-
days and an additional 60 extension was granted to afford the 
appellant the opportunity to provide this evidence.  In this 
respect, the Board is satisfied that the obligation imposed 
by section 5103(a) has been satisfied.  See Franzen v. Brown, 
9 Vet. App. 235 (1996) (VA's obligation under sec. 5103(a) to 
assist claimant in filing his claim pertains to relevant 
evidence that may exist or could be obtained).  See also Epps 
v. Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) duty attaches 
only where there is an incomplete application that references 
other known and existing evidence that pertains to the claim 
under consideration) and Wood v. Derwinski, 1 Vet. App. 190 
(1991) (VA's duty is just what it states, a duty to assist, 
not a duty to prove a claim).

The appellant served in the Republic of Vietnam and earned 
the Combat Infantryman's Badge in addition to other awards.  
The Board finds that he is a combat veteran.  With regard to 
combat veterans, 38 U.S.C.A. § 1154(b) lightens the burden 
of a veteran who seeks benefits for an allegedly service-
connected disease or injury and who allege that the disease 
or injury was incurred in, or aggravated by, combat service.  
Jensen v. Brown, 19 F.3d 1413, 1416 (Fed. Cir. 1994).  
Section 1154(b) sets forth a three-step, sequential analysis 
that must be undertaken when a combat veteran seeks benefits 
under the method of proof provided by the statute.  As the 
first step, it must be determined whether the veteran has 
proffered "satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease."  
38 U.S.C.A. § 1154(b).  As the second step, it must be 
determined whether the proffered evidence is "consistent 
with the circumstances, conditions, or hardships of such 
service."  Id.  The statute provides that if these two 
inquiries are met, the Secretary "shall accept" the 
veteran's evidence as "sufficient proof of service-
connection," even if no official record of such incurrence 
exists.  Id.  Thus, if a veteran satisfies both of these 
inquiries mandated by the statute, a factual presumption 
arises that the alleged injury or disease is service-
connected.  The presumption is, however, rebuttable.  The VA 
may rebut the presumption by presenting "clear and 
convincing evidence to the contrary."  Id.  Thus, as the 
third step in the analysis, it must be determined whether 
the government has met its burden of rebutting the 
presumption of service-connection by "clear and convincing 
evidence to the contrary."  Id.  Collette v. Brown, 82 F.3d 
389, 392-93 (1996).

The reduced evidentiary burden provided for combat veterans 
by this section, however, relates only to the question of 
service incurrence, "that is, what happened then-- not the 
questions of either current disability or nexus to service, 
as to both of which competent medical evidence is generally 
required."  See Libertine v. Brown, 9 Vet. App. 521, 524 
(1966); Caluza, 7 Vet. App. at 507.  As the Board has 
already found the appellant's statements to be sufficient 
evidence of Agent Orange exposure in service, this provision 
affords him no additional benefit as to his service 
connection claim.  Competent evidence of a nexus between his 
current skin disability and inservice exposure is not of 
record, and the claim remains not well grounded.

In a May 1999 Written Brief Presentation, the appellant's 
representative requested that the appeal be Remanded 
according to the U. S. Court of Appeals for Veterans Claims' 
(known as the United States Court of Veteran's Appeals prior 
to March 1, 1999) (hereinafter Court) holding in Stegall v. 
West, 11 Vet. App. 268 (1998).  Stegall held that the 
veteran or other claimant, as a matter of law, has the right 
to compliance with Remand orders and it is error for the 
Board to fail to ensure compliance.  The representative 
contended that the RO failed to comply with the Board's 
instructions in the Remand issued in December 1997.  In that 
Remand, the Board noted that at the conclusion of the 
February 1997 VA examination, the examiner wrote that an 
addendum might be necessary after receipt of the result of a 
biopsy.  The RO was instructed to return the claims folder 
to the February 1997 examiner for the examiner to enter an 
addendum or indicate that one was not necessary.  The RO 
subsequently returned the claims folder to an available 
examiner who provided an addendum that discussed the biopsy 
results and identified the resulting diagnosis as being 
unrelated to Agent Orange exposure.  The Board finds that 
its December 1997 Remand was complied with in full and 
denies the representative's request for a Remand on that 
basis.  The representative has further argued regarding the 
intent of the remand and that the examiner did not address 
testimony.  The Remand was clear and the argument of intent 
is not correct.  Rather, the Remand clearly informed the 
appellant that he was under an obligation to submit 
competent evidence.


ORDER

Service connection for a skin disorder secondary to Agent 
Orange exposure is denied.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

